 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 1294313After an investigation,the Regional Director,on February 1,1954,issued his report on objections,in which he found that theconduct of the Union did not materially interfere with the em-ployees' free choice in the election and recommended that theobjections be overruled and the appropriate certification beissued. The Employer filed timely exceptions to the RegionalDirector's report.In its exceptions,theEmployer protests the conclusionsreached by the Regional Director that the conduct of Union or-ganizers,even if true as alleged,did not materially interferewith the free choice of employees; and that certain other con-duct was remote from the date of the election or the pollingplace and could not be considered to have affected materiallythe results of the election.Accordingly,the Employer urgesthat the Board set aside the election or direct a hearing on theobjections.We have considered the objections to the elections,the Re-gional Director's report, and the Employer's exceptions thereto.In agreement with the Regional Director,we find that the objec-tions raise no substantial or material issues with respect to theconduct of the election,and we overrule them.Because the tally of ballots shows that the Petitioner receiveda majority of the valid votes cast,we shall certify the Petitioneras the bargaining representative of the employees in the appro-priate unit.[The Board certified The Amalgamated Clothing Workers ofAmerica,CIO, as the designated collective-bargaining repre-sentative of the employees in the unit found appropriate in theDecision and Direction of Election herein.]INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL1294 (INDEPENDENT)andCARGILL, INC. Case No. 2-CD-82. April 21, 1954DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10(k) of the Act, whichprovidesthat"whenever it is chargedthat anyperson hasen aged in an unfair labor practicewithin themeaning of section8 (gb) (4)(D) of the Act, theBoard is empowered and directed tohear and determine the disputeout of whichsuch unfair laborpractice shall have arisen. . . ."On December31, 1953, Cargill,Inc., herein called Cargill,filedwith theRegional Director for the Second Region a chargealleging that International Longshoremen'sAssociation, Local1294 (Independent),herein calledthe ILA,has engaged in and isengaging in certain activities proscribedby Section 8 (b) (4) (D)of the Act.108 NLRB No. 71. 314DECISIONSOF NATIONAL LABORRELATIONS BOARDThereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, theRegional Director investigated the charge and provided for anappropriate hearing upon due notice to all parties. The hearingwas held before Jack Davis, hearing officer, on February 3 and4, 1954. All parties, including the Intervenor, American Federa-tion of Grain Millers, Local 219, AFL, herein called the AFL,appeared at the hearing and were afforded full opportunity to beheard,to examine and cross-examine witnesses,and to adduceevidence bearing on the issues. The rulings of the hearingofficer made at the hearing are free from prejudicial error andare hereby affirmed. No briefs were filed with the Board.Upon the entire record in the case, the Board makes the fol-lowing:FINDINGS OF FACT1.The business of CargillCargill, Inc.,a Delawarecorporation,operatesthe largestsingle-unit grainelevator in the world at the Port of Albany,New York. This grain elevatorreceives shipmentsof grain,through the Great Lakes and the New York Barge Canal,valuedin excessof $50,000,000 each year. The grain in turn isexported by Cargill to countries all over the world. The partiesconcede, and we find, that Cargillis engagedin commerce with-in the meaning of the Act.2.The labororganizationsinvolvedThe ILA and the AFL arelabor organizationswithin themeaning ofthe Act.3.The disputeA. The factsIn 1946 Cargill's employees were organized by Local 1689,ILA-AFL. That Union had a continuing bargaining relationshipwith Cargill until December 1953 when, pursuant to a Boardelection (Case No. 2-RC-6327), Cargill's employees chose theAFL as their exclusive bargaining representative.' Thereafter,on December 22, 1953, the AFL entered into a collective-bar-gaining contract with Cargill. Both the certification and the con-tract covered the following unit: "All hourly rated employees en-gaged in receiving, storing, handling, and shipping of grain...."Cargill subcontracts the work of loading and unloading shipsto several stevedore companies, one of which is the John W.'The certification was issued to the American Federation of Grain Millers, AFL, which inturn granted a charter to its Cargill employees. This latter group became Local 219 and waspermitted to intervene at the hearing. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,LOCAL1294315McGrath Corp. These firms have had collective-bargainingagreementswith the ILAsince1933 and have employed membersof that Union for all shipboard and dock work in connection withthe loading and unloadingof grain.The only disputed work herein involves the operation ofwinches and spouts by electrical controls on or near ships to beloaded with grain at Cargill'sgrainelevators.When shipsarrive they are loaded by the use of small andlarge spoutsextended over the ships' holds.On the ship, the small spouts are customarily manipulated bythe use of electrical controls ("buttons"). These controls arehandled by Cargill's employees ("elevator men") who standnearthe ship's hold in order to direct the pouringof grain.Except fortheseelevator men and Cargill's foreman who super-vises the entire loading operation, all other employees on theship during the loading are ILA longshoremen.On the dock, the large spoutsare raisedand lowered bywinches operated by Cargill's employees. Apparently, allother dockoperationsin connection with loading are handledby the ILAmembers.Both of the above workassignmentsto Cargill's employeeshave been the prevailing practice over the years.After Cargill's employees changed their union affiliation, theILA, on December 29, 1953, demanded for its members the worktasks previously performed by Cargill's employees. This de-mand was addressed to representatives of the stevedore com-panieswho, in turn, communicated the ILA's position toCargill.In fact, Cargill had, inOctober or November 1953, been directlyinformed by an ILA representative that the ILA no longer repre-sentedits employees and that henceforth only ILA men would beallowed on the ships.No ship appeared at Cargill's elevatoruntil January 6, 1954.On that date a ship tied up to be loaded. Cargillassigned theloading operation to McGrath Corp. Moreover, Cargill, awareof prior ILA threats, instructed its elevator men to operate thecontrols for the small spouts from the dock, not from the shipaswas the ordinary practice. When the longshoremen, em-ployees of McGrath, boarded the ship, they discovered that theelectrical controls were not on the ship. After the loading began,some ILA officials conferred. One of them, William McGahay,came to the ship and told Cargill's employees to pass the con-trols to the ILA men on board ship "and that we would then go towork." McGahay further stated that when they refused to do so,the longshoremenceasedwork. McGahay told Cargill's fore-man on the ship that "we can't have this" and instructed him toshut off the flow of grain. The foreman complied with that re-quest and work stopped for approximately 2 hours.During this 2-hour work stoppage, 2 conferences were heldat Cargill's office. At the first, the ILA officials claimed thedisputed work and threatened that no loading would take placeunless the controlswere passedto the longshoremen on theship. Indeed, they informed Cargill that work on the ship had 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDstopped. The ILA also complained that the operation of the con-trols from the dock was a hazard to longshoremen working onthe ship.Cargill refused to reassign the work.At the second conference, however, withboth Unions present,a compromise agreement was effected by which the ILA was tooperate the controls for the small spouts on board ship whileCargill's elevator men stood by in a supervisory capacity. Atthe same time, it was agreed that Cargill's employees were tocontinue to do the dockside workofoperatingthe winches whichcontrol the large spouts.Pursuant to this arrangement,the shipwas loaded.This temporaryarrangement has been continuedpending a determination of the dispute by the Board. Both Unionsstillmaintain their exclusive right to the work in question.B.Contentions of the partiesItwas charged by Cargill that the ILA inducedand encouragedthe employees of McGrath and another stevedore company toengage in a strike with an object of forcing or requiring Cargillto assign the disputed work to members of the ILA rather thantomembers of the AFL, who are employed by Cargill.The ILA maintains that its conduct, especially the objectivethereof, does not fall within Section 8 (b) (4) (D)'s proscription;that its contract with the stevedore companies entitles it to anassignmentof the work; that it is the practice in the industry forall shiploading work to be done by its members, longshoremen.The AFL maintains that the disputed work traditionally be-longs to Cargill's employees; and that those employees arerepresented by it under a contract which requires Cargill toassign thatwork to the AFL.C.Applicability of the StatuteThe charge, which was duly investigated by the Regional Di-rector,alleges aviolation of Section 8 (b) (4) (D) of the Act, andthe Regional Director was satisfied on the basis of his investi-gation that a violation of the section had been committed.Before we may proceedwithadeterminationofa dispute pur-suant to Section 10 (k) of the Act, we must be satisfied thatreasonablecause existsto believe that Section 8 (b) (4) (D) ofthe Act has been violated.' The evidence set forth above showsthat the ILA actuallyengagedin the January 6 strike.' Further,the ILA conceded, through McGahay, that its actions had a dualpurpose. On the one hand, the ILA claimed the disputed work foritsmembers and addressed that claim directly to Cargill; on theother hand, the ILA maintained that the longshoremenwere en-dangered by operation of the controls fromthe dock. Even con-2 Local 26, International Fur & Leather Workers Union (Winslow Bros.), 90 NLRB 1379;Truck Drivers and Chauffeurs Union, Local 705 (Direct Transit Lines), 92 NLRB 1715.3 See, e. g., Los Angeles Building & Construction Trades Council et al (Standard Oil Co.),105 NLRB 868, and cases cited therein footnote 22. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,LOCAL1294317ceding that the latter object was lawful and that the ILA strikewas motivated in part thereby, it seems apparent that the stop-page was alsointended to further the former object, namely, toforce Cargill to assign the disputed work to members of the ILArather than to its own employees who were members of the AFL--an activity proscribed by Section 8 (b) (4) (D).4 In view of theforegoing,we conclude that thereis reasonablecause to believethat the ILAhas engagedin conduct violative of Section 8 (b) (4)(D).We therefore find that the dispute in the present proceedingis properly before us for determination under Section 10 (k).D.Merits of the disputeAt the time the ILA sought and demanded of Cargill that thedisputed work be given to longshoremen, members of the ILA,Cargill hadassignedsuch work to its own employees,membersof the AFL. The dispute was therefore one over an employer'sassignmentto employeesin onelabor organization rather thanto employees in another labor organization.It is now well established that an employer is free to makesuch assignments free of strikepressureby a labororgani-zation, "unless such employer is failing to conform to an orderor certification of the Board determining the bargaining repre-sentative for employees performing such work."6 No claim ismade, nor does it appear, that Cargill's assignmentof the dis-puted work to its own employees is in contravention of anycertification or Board order. Moreover, it is clear from therecord that the ILA has no immediate or derivative rights underany existing contract upon which it could predicate any lawfulclaim to the work in dispute.The ILA, however, maintains that by reason of its contractwith the stevedore companies,it isentitled to the assignmentof the work in dispute. In this connection, we note that Cargillpresently employs no ILA members. The ILA's contract iswith McGrath and other stevedore companies, not with Cargill.Indeed, for a period of over 20 years, Cargill has assigned thedisputed work to its own employees. The remainder of theloading work has been contracted to the stevedore firms. Therebeing no privity of contract between the ILA and Cargill, theformer'sdefense ispatently without merit.6 This being so,the further ILA position concerning practice in the industrybecomes immaterial.'4 Thelanguageof that section refers to "an object," and where multiple objects are soughtby a union, the presence among them of but one proscribed object is sufficient to bring theunion's conduct within the statutory language.5Pile Drivers, Bridge,Wharf and Dock Builders, United Brotherhood of Carpenters &Joiners of America, Local Union No. 34, AFL (Klamath Cedar Co.), 105 NLRB 562; Inter-national Longshoremen's and Warehousemen's Union, Local No. 16, CIO (Juneau SpruceCorp.), 82 NLRB 650.6See,e.g.,Los Angeles Building & Construction Trades Council et al. (WestinghouseElectric Co.), 83 NLRB 477, 481-2.7 Ibid. 3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, accordingly, that the ILA was not and is not lawfullyentitled to force or require Cargill to assign the work ofoperating winches and spouts by electrical controls in theloading of grain at Cargill's grain elevator, Port of Albany,New York, to members of the ILA rather than to employees ofCargill who are members of the AFL. However, we are not,by this action, to be regardedas "assigning" the work inquestion to the AFL.'DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in. thecase,the Board makes the following deter-mination of dispute, pursuant to Section 10 (k) of the Act:1.International Longshoremen's Association, Local 1294(Independent) is not and. has not been lawfully entitled to forceor require Cargill, Inc.,to assignthe work of operating thewinches and spouts by electrical controls in the loading of grainat Cargill's grain elevators at the Port of Albany, New York, tomembers of the ILA rather than to employees assigned byCargill to perform such work.2.Within ten (10) days from the date of this Decision andDetermination of Dispute, the Respondent (ILA) shall notifytheRegional Director for the Second Region in writing as to whatsteps the Respondent has taken to comply with the terms of thisDecision and Determination of Dispute.Member Beeson took no part in the consideration of theabove Decision and Determination of Dispute.8Ibid.DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL:INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURALAND ORNAMENTAL IRON WORKERS, LOCAL UNION NO. 24,AFL; BROTHERHOOD OF PAINTERS, DECORATORS ANDPAPERHANGERS OF AMERICA, LOCAL UNION NO. 79, AFL;UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, LOCAL UNIONNO. 208, AFL; UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, LOCAL UNION NO. 1351,AFL; INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, LOCAL UNIONNO. 720, AFL; INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL UNION NO. 9, AFL; UNITED ASSO-CIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE"UNITEDSTATES AND CANADA, LOCAL UNION NO. 3, AFL,andJOHN R. PEARSE. Case No. 30-CC-20. April 21, 1954108 NLRB No. 66.